Exhibit 10(l)

INVACARE CORPORATION

FORM OF INDEMNITY AGREEMENT

THIS AGREEMENT is made as of the      day of             , 20    , by and
between INVACARE CORPORATION, an Ohio corporation (the “Corporation”), and
                     (“Indemnitee”), a Director and an Officer of the
Corporation.

WHEREAS, it is essential to the Corporation to retain and attract as Directors
and/or Officers the most capable persons available, such as Indemnitee; and

WHEREAS, the prevalence of corporate litigation subjects directors and officers
to expensive litigation risks, and it is the policy of the Corporation to
indemnify its Directors and/or Officers so as to provide them with the maximum
possible protection permitted by law; and

WHEREAS, in addition, because the statutory indemnification provisions of the
Ohio Revised Code expressly provide that they are non-exclusive, it is the
policy of the Corporation to indemnify Directors and Officers who, on behalf of
the Corporation, have entered into settlements of derivative suits or have paid
judgments, fines or penalties therefor, provided they have not breached the
applicable statutory standard of conduct; and

WHEREAS, Indemnitee does not regard the protection available under the
Corporation’s Code of Regulations and insurance, if any, as adequate in the
present circumstances, and considers it necessary and desirable to his or her
service as a Director and/or Officer to have maximum protection, and the
Corporation desires to provide such protection to induce Indemnitee to serve in
such capacity; and

WHEREAS, the Ohio Revised Code Section 1701.13(E) and the Corporation’s Code of
Regulations Article V(a) provide that indemnification of Directors and Officers
of the Corporation may be authorized by agreement, and thereby contemplates that
contracts of this nature may be entered into between the Corporation and
Indemnitee with respect to indemnification of Indemnitee as a Director or an
Officer of the Corporation.

NOW, THEREFORE, for good and valuable consideration, the sufficiency and
adequacy of which is hereby acknowledged, the Corporation and Indemnitee do
hereby agree as follows:

1. Agreement to Serve. Indemnitee agrees to serve or continue to serve as a
Director and/or Officer of the Corporation for so long as he or she is duly
elected or appointed or until such time as he or she tenders his or her
resignation in writing or is otherwise terminated or removed from office.

The Corporation expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on the Corporation hereby in order
to induce Indemnitee to continue to serve as a Director and/or Officer of the
Corporation, and acknowledges that Indemnitee is relying upon this Agreement in
continuing in such capacity.

2. Definitions. As used in this Agreement:

The term “Proceeding” shall include any threatened, pending, or completed
action, suit or proceeding, whether brought by or in the right of the
Corporation or otherwise and whether of a civil, criminal, administrative or
investigative nature, in which Indemnitee may be or may have been involved as a
party or otherwise, by reason of the fact that Indemnitee is or was a Director
and/or Officer of the Corporation or any subsidiary of the Corporation, by
reason of any action taken by Indemnitee or of any inaction on his or her part
while acting as such a Director and/or Officer, or by reason of the fact that he
or she is or was serving at the request of the Corporation as a director,
officer, member or manager, partner, trustee, employee or agent of another
corporation, domestic or foreign, non-profit or for-profit, a limited liability
company or a partnership, joint venture, trust or other enterprise; in each case
whether or not he or she is acting or serving in any such capacity at the time
any liability or expense is incurred for which indemnification or reimbursement
can be provided under this Agreement.



--------------------------------------------------------------------------------

The term “Expenses” shall include, without limitation, expenses of
investigations, judicial or administrative proceedings or appeals, attorneys’
fees and disbursements and any expenses of establishing a right to
indemnification under Paragraph 9 of this Agreement, but shall not include the
amount of judgments, fines or penalties against or settlements paid by
Indemnitee.

References to “other enterprise” shall include, without limitation, employee
benefit plans; references to “fines” shall include, without limitation, any
excise tax assessed with respect to any employee benefit plan; references to
“serving at the request of the Corporation” shall include, without limitation,
any service as a Director or Officer of the Corporation which imposes duties on,
or involves services by, such Director or Officer with respect to an employee
benefit plan, its participants or beneficiaries; and a person who acted in good
faith and in a manner he or she reasonably believed to be in the best interests
of the participants and beneficiaries of an employee benefit plan shall be
deemed to have acted in a manner “not opposed to the best interests of the
Corporation” as referred to in this Agreement.

3. Indemnity in Third-Party Proceedings. The Corporation shall indemnify
Indemnitee in accordance with the provisions of this Paragraph 3 if Indemnitee
is a party to or threatened to be made a party to or otherwise involved in any
Proceeding (other than a Proceeding by or in the right of the Corporation to
procure a judgment in its favor) by reason of the fact that Indemnitee is or was
a Director and/or Officer of the Corporation or a subsidiary of the Corporation,
or is or was serving at the request of the Corporation as a director, officer,
member or manager, partner, trustee, employee or agent of another corporation,
domestic or foreign, non-profit or for-profit, a limited liability company or a
partnership, joint venture, trust or other enterprise, against all Expenses,
judgments, settlements, fines and penalties, actually and reasonably incurred by
Indemnitee in connection with the defense or settlement of such Proceeding, but
only if Indemnitee acted in good faith and in a manner which he or she
reasonably believed to be in or not opposed to the best interests of the
Corporation and, in the case of a criminal proceeding, had no reasonable cause
to believe that his or her conduct was unlawful. The termination of any such
Proceeding by judgment, order of court, settlement, conviction or upon a plea of
nolo contendere, or its equivalent, shall not, of itself, create a presumption
that Indemnitee did not act in good faith and in a manner which he or she
reasonably believed to be in or not opposed to the best interests of the
Corporation, and with respect to any criminal proceeding, that such person had
reasonable cause to believe that his or her conduct was unlawful.

4. Indemnity for Expenses in Proceedings by or in the Right of the Corporation.
The Corporation shall indemnify Indemnitee in accordance with the provisions of
this Paragraph 4 if Indemnitee is a party to or threatened to be made a party to
any Proceeding by or in the right of the Corporation to procure a judgment in
its favor by reason of the fact that Indemnitee is or was a Director and/or
Officer of the Corporation or a subsidiary of the Corporation, or is or was
serving at the request of the Corporation as a director, officer, member or
manager, partner, trustee, employee or agent of another corporation, domestic or
foreign, non-profit or for-profit, a limited liability company or a partnership,
joint venture, trust or other enterprise, against all Expenses actually and
reasonably incurred by Indemnitee in connection with the defense of such
Proceeding, but only if he or she acted in good faith and in a manner which he
or she reasonably believed to be in or not opposed to the best interests of the
Corporation, except that no indemnification for Expenses shall be made under
this Paragraph 4 in respect of any claim, issue or matter as to which Indemnitee
shall have been adjudged by a court order or judgment, by a court of competent
jurisdiction, to be liable to the Corporation, unless and only to the extent
that any court in which such Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such expenses as such court shall deem proper.

5. Indemnity for Amounts Paid in Settlement in Proceedings by or in the Right of
the Corporation. The Corporation shall indemnify Indemnitee in accordance with
the provisions of this Paragraph 5 if Indemnitee is a party to or threatened to
be made a party to any Proceeding by or in the right of the Corporation to
procure a judgment in its favor by reason of the fact that Indemnitee is or was
a Director and/or Officer of the Corporation or a subsidiary of the Corporation,
or is or was serving at the request of the Corporation as a director, officer,
member or manager, partner, trustee, officer, employee, or agent of another
corporation, domestic or foreign, non-profit or for-profit, a limited liability
company or a partnership, joint venture, trust or other enterprise, against all
amounts actually and reasonably paid in settlement by Indemnitee in connection
with any such Proceeding, but only if he or



--------------------------------------------------------------------------------

she acted in good faith and in a manner which he or she reasonably believed to
be in or not opposed to the best interests of the Corporation.

6. Indemnity for Amounts Paid for in Judgments in Proceedings by or in the Right
of the Corporation. The Corporation shall indemnify Indemnitee in accordance
with the provisions of this Paragraph 6 if Indemnitee is a party to or
threatened to be made a party to any Proceeding by or in the right of the
Corporation to procure a judgment in its favor by reason of the fact that
Indemnitee is or was a Director and/or Officer of the Corporation or a
subsidiary of the Corporation, or is or was serving at the request of the
Corporation as a director, officer, member or manager, partner, trustee,
officer, employee, or agent of another corporation, domestic or foreign,
non-profit or for-profit, a limited liability company or a partnership, joint
venture, trust or other enterprise, against all judgments, fines and penalties
actually and reasonably incurred by Indemnitee in connection with any such
Proceeding, but only if he or she acted in good faith and in a manner which he
or she reasonably believed to be in or not opposed to the best interests of the
Corporation.

7. Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise in defense of any Proceeding or in defense of any
claim, issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against all Expenses incurred in connection
therewith.

8. Advances of Expenses. Any Expenses incurred by or on behalf of Indemnitee
pursuant to Paragraphs 3 or 4 in any Proceeding shall be paid by the Corporation
in advance upon the written request of Indemnitee if Indemnitee shall undertake
to (a) repay such amount to the extent that it is ultimately determined by clear
and convincing evidence in a court that Indemnitee is not entitled to
indemnification hereunder, and (b) reasonably cooperate with the Corporation
concerning the action, suit or proceeding giving rise to the Expenses. Any
advances to be made under this Paragraph 8 shall be paid by the Corporation to
Indemnitee within twenty (20) days following delivery of a written request
therefor by Indemnitee to the Corporation.

9. Procedure. Any indemnification and advances provided for in Paragraph 3, 4,
5, 6, 7 and 8 shall be made no later than twenty (20) days after receipt of the
written request of Indemnitee. If a claim under this Agreement, under any
statute, or under any provision of the Corporation’s Code of Regulations or
Articles of Incorporation providing for indemnification, is not paid in full by
the Corporation within twenty (20) days after a written request for payment
thereof has been first received by the Corporation, Indemnitee may, but need
not, at any time thereafter bring an action against the Corporation to recover
the unpaid amount of the claim and, subject to the other provisions of this
Agreement, Indemnitee also shall be entitled to be paid for the Expenses of
bringing such action. It shall be a defense to any such action (other than an
action brought to enforce a claim for Expenses incurred in connection with any
action, suit or proceeding in advance of its final disposition) that Indemnitee
has not met the standards of conduct which make it permissible under applicable
law for the Corporation to indemnify Indemnitee for the amount claimed, but the
burden of proving such defense shall be on the Corporation and Indemnitee shall
be entitled to receive advance payments of expenses pursuant to Paragraph 8
hereof unless and until such defense may be finally adjudicated by court order
or judgment from which no further right of appeal exists. It is the parties’
intention that if the Corporation contests Indemnitee’s right to
indemnification, the question of Indemnitee’s right to indemnification shall be
for the court to decide. There shall exist in such action a rebuttable
presumption that Indemnitee has met the applicable standard(s) of conduct and is
therefore entitled to indemnification pursuant to this Agreement. Neither the
failure of the Corporation (including its Board of Directors, any committee or
subgroup of the Board of Directors, independent legal counsel or its
shareholders) to have made a determination that indemnification of Indemnitee is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct as may be required by applicable law, nor any actual determination by
the Corporation (including its Board of Directors, any committee or subgroup of
the Board of Directors, independent legal counsel, or its shareholders) that
Indemnitee has not met such applicable standard of conduct, shall (a) constitute
a defense to such action, (b) create a presumption that Indemnitee has or has
not met the applicable standard of conduct, or (c) otherwise alter the
presumption in favor of Indemnitee referred to in the preceding sentence.

10. Allowance for Compliance with SEC Requirements. Indemnitee acknowledges that
the Securities and Exchange Commission (“SEC”) has expressed the opinion that
indemnification of directors and officers from liabilities under the Securities
Act of 1933, as amended (the “Act”), is against public policy as expressed in
the Act



--------------------------------------------------------------------------------

and is, therefore, unenforceable. Indemnitee hereby acknowledges and agrees that
it will not be a breach of this Agreement for the Corporation to undertake with
the SEC in connection with the registration for sale of any capital stock or
other securities of the Corporation from time to time that, in the event a claim
for indemnification against such liabilities (other than the payment by the
Corporation of expenses incurred or paid by a director or officer of the
Corporation in the successful defense of any action, suit or proceeding) is
asserted in connection with such capital stock or other securities being
registered, the Corporation will, unless in the opinion of its counsel the
matter has been settled by controlling precedent, submit to a court of competent
jurisdiction on the question of whether or not such indemnification by it is
against public policy as expressed in the Act and will be governed by the final
adjudication of such issue. Indemnitee further agrees that such submission to a
court of competent jurisdiction shall not be a breach of this Agreement.

11. Indemnification Hereunder Not Exclusive. The indemnification provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may be entitled under the Articles of Incorporation or the Code of
Regulations of the Corporation, any agreement, any vote of shareholders or
disinterested directors, the Ohio General Corporation Laws, or otherwise, both
as to action in his or her official capacity and as to action in another
capacity while holding such office.

The indemnification under this Agreement for any action taken or not taken while
serving in an indemnified capacity shall continue as to Indemnitee even though
he or she may have ceased to be a Director and/or Officer and shall inure to the
benefit of the heirs, executors and personal representatives of Indemnitee.

12. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Corporation for some claims, issues or
matters, but not as to other claims, issues or matters, or for some or a portion
of the Expenses, judgments, fines or penalties actually and reasonably incurred
by Indemnitee or amounts actually and reasonably paid in settlement by
Indemnitee in the investigation, defense, appeal or settlement of any
Proceeding, but not for the total amount thereof, the Corporation shall
nevertheless indemnify Indemnitee for the portion of such claims, issues or
matters or Expenses, judgments, fines, penalties or amounts paid in settlement
to which Indemnitee is entitled.

13. No Rights of Continued Employment. Nothing contained in this Agreement is
intended to create in Indemnitee any right to continued employment with the
Corporation.

14. Reimbursement to Corporation by Indemnitee; Limitation on Amounts Paid by
Corporation. To the extent Indemnitee has been indemnified by the Corporation
hereunder and later receives payments from any insurance carrier covering the
same Expenses, judgments, fines, penalties or amounts paid in settlement so
indemnified by the Corporation hereunder, Indemnitee shall immediately reimburse
the Corporation hereunder for all such amounts received from the insurer.

Notwithstanding anything contained herein to the contrary, Indemnitee shall not
be entitled to recover amounts under this Agreement which, when added to the
amount of indemnification payments made to, or on behalf of, Indemnitee, under
the Articles of Incorporation or Code of Regulations of the Corporation, in the
aggregate exceed the Expenses, judgments, fines, penalties and amounts paid in
settlement actually and reasonably incurred by Indemnitee (“Excess Amounts”). To
the extent the Corporation has paid Excess Amounts to Indemnitee, Indemnitee
shall be obligated to immediately reimburse the Corporation for such Excess
Amounts.

Notwithstanding anything contained herein to the contrary, the Corporation shall
not be obligated under the terms of this Agreement to indemnify Indemnitee:

(a) or advance expenses to Indemnitee with respect to proceedings or claims
initiated or brought voluntarily by Indemnitee and not by way of defense, except
with respect to Proceedings brought to establish or enforce a right to
indemnification under this Agreement or any other statute or law or otherwise,
but such indemnification or advancement of expenses may be provided by the
Corporation in specific cases if the Board of Directors finds it appropriate;

(b) if it is proved by final judgment in a court of law or other final
adjudication to have been based upon or attributable to the Indemnitee’s in fact
having gained any personal profit or advantage to which he or she was not
legally entitled;



--------------------------------------------------------------------------------

(c) for any expenses incurred by Indemnitee with respect to any proceeding
instituted by Indemnitee to enforce or interpret this Agreement, if a court of
competent jurisdiction determines that each of the material assertions made by
Indemnitee in such proceeding was not made in good faith or was frivolous;

(d) for a disgorgement of profits made from the purchase and sale by Indemnitee
of securities pursuant to Section 16(b) of the Securities Exchange Act of 1934,
as amended, or similar provisions of any state statutory law or common law; or

(e) for any Expenses, judgment, fine or penalty which the Corporation is
prohibited by applicable law from paying as indemnity or for any other reason.

15. Scope. Notwithstanding any other provision of this Agreement, except
Paragraph 14 hereof, the Corporation hereby agrees to indemnify the Indemnitee
to the fullest extent permitted by law, notwithstanding that such
indemnification is not specifically authorized by the other provisions of this
Agreement, the Corporation’s Code of Regulations or Articles of Incorporation,
or by statute. In the event of any change, after the date of this Agreement, in
any applicable law, statute or rule which expands the right of an Ohio
corporation to indemnify a member of its board of directors or an officer, such
change shall be deemed to be within the purview of the Indemnitee’s rights and
the Corporation’s obligations under this Agreement. In the event of any change
in any applicable law, statute or rule which narrows the right of an Ohio
corporation to indemnify a member of its board of directors or an officer, such
change, to the extent not otherwise required by such law, statute or rule to be
applied to this Agreement, shall have no effect on this Agreement or the
parties’ rights and obligations hereunder.

16. Notice to Insurers. If, at the time of the receipt of a written request of
Indemnitee pursuant to Paragraph 9 hereof, the Corporation has director and
officer liability insurance in effect, the Corporation shall give prompt notice
of the commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Corporation shall
thereafter take all necessary or desirable action, using commercially reasonable
efforts, to cause such insurers to pay, on behalf of the Indemnitee, all amounts
payable as a result of such proceeding in accordance with the terms of such
policies.

17. Continuation of Rights and Obligations. All rights and obligations of the
Corporation and Indemnitee hereunder shall continue in full force and effect
despite the subsequent amendment or modification of the Corporation’s Articles
of Incorporation or Code of Regulations, as such are in effect on the date
hereof, and such rights and obligations shall not be affected by any such
amendment or modification, any resolution of directors or shareholders of the
Corporation, or by any other corporate action which conflicts with or purports
to amend, modify, limit or eliminate any of the rights or obligations of the
Corporation and/or Indemnitee hereunder.

18. Amendment and Modification. This Agreement may only be amended, modified or
supplemented by the written agreement of the Corporation and Indemnitee.

19. Assignment. This Agreement shall not be assigned by the Corporation or
Indemnitee without the prior written consent of the other party thereto, except
that the Corporation may freely assign its rights and obligations under this
Agreement to any subsidiary for whom Indemnitee is serving as a director and/or
officer thereof; provided, however, that no permitted assignment shall release
the assignor from its obligations hereunder. Subject to the foregoing, this
Agreement and all of the provisions hereof shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
including, without limitation, any successor to the Corporation by way of
merger, consolidation and/or sale or disposition of all or substantially all of
the capital stock of the Corporation.

20. Saving Clause. If this Agreement or any portion thereof shall be invalidated
on any ground by any court of competent jurisdiction, the Corporation shall
nevertheless indemnify Indemnitee as to Expenses, judgments, fines, penalties
and amounts paid in settlement with respect to any Proceeding to the full extent
permitted by any applicable portion of this Agreement that shall not have been
invalidated or by any other applicable law.

21. Counterparts. This Agreement may be executed in two or more fully or
partially executed counterparts each of which shall be deemed an original
binding the signer thereof against the other signing parties, but all
counterparts together shall constitute one and the same instrument. Executed
signature pages may be removed from counterpart agreements and attached to one
or more fully executed copies of this Agreement. The parties may execute and
deliver this Agreement by facsimile signature, which shall have the same binding
effect as an original ink signature.



--------------------------------------------------------------------------------

22. Notice. Indemnitee shall, as a condition precedent to his or her right to be
indemnified under this Agreement, give to the Corporation notice in writing as
soon as practicable of any claim made against him or her for which indemnity
will or could be sought under this Agreement. Notice to the Corporation shall be
directed to the Corporation at its headquarters located at One Invacare Way,
Elyria, Ohio 44035, Attention: Chairman (or such other address as the
Corporation shall designate in writing to Indemnitee). Notice shall be deemed
received three days after the date postmarked if sent by prepaid mail, properly
addressed. In addition, Indemnitee shall give the Corporation such information
and cooperation as it may reasonably require within Indemnitee’s power.

23. Applicable Law. All matters with respect to this Agreement, including,
without limitation, matters of validity, construction, effect and performance,
shall be governed by and construed in accordance with the laws of the State of
Ohio applicable to contracts made and to be performed therein between the
residents thereof (regardless of the laws that might otherwise be applicable
under principles of conflict of law).

IN WITNESS WHEREOF, the parties hereby have caused this Agreement to be duly
executed and signed as of the day and year first above written.

 

INVACARE CORPORATION

THE “CORPORATION”

By

   

Its:

 

“INDEMNITEE”

Schedule of Indemnity Agreements with Current Directors and Executive Officers

 

Person

  

Position

  

Date of Agreement

A. Malachi Mixon, III    Chairman of the Board and Director    May 24, 2001
Gerald B. Blouch    President & Chief Executive Officer and Director    May 24,
2001 Joseph B. Richey, II    President - Invacare Technologies, Senior Vice
President - Electronics and Design Engineering and Director    May 24, 2001
Louis F.J. Slangen    Senior Vice President - Corporate Marketing and Chief
Product Officer    May 24, 2001 Robert K. Gudbranson    Senior Vice President
and Chief Financial Officer    April 1, 2008 Anthony C. LaPlaca    Senior Vice
President and General Counsel    December 29, 2008 Patricia A. Stumpp    Senior
Vice President - Human Resources    September 1, 2009 Carl E. Will    Senior
Vice President - Global Commercial Operations    November 19, 2010 James C.
Boland    Director    May 24, 2001 Michael F. Delaney    Director    May 24,
2001 Dan T. Moore, III    Director    May 24, 2001 William M. Weber    Director
   May 24, 2001 Dr. C. Martin Harris    Director    January 24, 2003



--------------------------------------------------------------------------------

Dale C. LaPorte

   Director    February 12, 2009 Charles S. Robb    Director    March 1, 2010

James L. Jones

   Director    December 1, 2010